MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                FILED
this Memorandum Decision shall not be                            Sep 20 2016, 9:08 am

regarded as precedent or cited before any                             CLERK
                                                                  Indiana Supreme Court
court except for the purpose of establishing                         Court of Appeals
                                                                       and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Larry Crawford Thomas                                    Gregory F. Zoeller
Clinton, Indiana                                         Attorney General of Indiana
                                                         Robert J. Henke
                                                         Abigail R. Recker
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Termination of the Parent-                        September 20, 2016
Child Relationship of:                                   Court of Appeals Case No.
                                                         61A01-1602-JT-347
                                                         Appeal from the Parke Circuit
T.G. and A.G. (Minor Children)                           Court
And                                                      The Honorable Sam A. Swaim,
J.B. (Mother),                                           Judge
                                                         Trial Court Cause No.
Appellant-Respondent,
                                                         61C01-1508-JT-83 & 61C01-1508-
                                                         JT-84
        v.

The Indiana Department of
Child Services,
Appellee-Petitioner.



Court of Appeals of Indiana | Memorandum Decision 61A01-1602-JT-347 | September 20, 2016   Page 1 of 20
      Riley, Judge.


                                     STATEMENT OF THE CASE

[1]   Appellant-Defendant, J.B. (Mother), appeals the trial court’s Order, terminating

      her parental rights to her two minor children, A.G. and T.G. (collectively, the

      Children).


[2]   We affirm.


                                                        ISSUE

[3]   Mother raises one issue on appeal, which we restate as follows: Whether the

      trial court’s termination Order is clearly erroneous.


                            FACTS AND PROCEDURAL HISTORY

[4]   Mother is the biological parent of A.G., born on August 8, 2008; and T.G.,

      born on June 18, 2011. 1 In 2013, Mother and the Children were living with

      T.G.’s father, Ty.G., in Montezuma, Parke County, Indiana. However, after

      Ty.G. committed a battery against Mother, Mother took the Children and

      moved in with her mother (Maternal Grandmother). 2 At the end of August of

      2013, Mother was pulled over in Vigo County, Indiana, and was arrested on an




      1
        J.G. is the biological father of A.G., and Ty.G. is the biological father of T.G. Prior to the termination
      hearing, J.G. consented to A.G.’s adoption, and on January 22, 2016, Ty.G.’s parental rights to T.G. were
      terminated. Neither father is a party to this appeal.
      2
         Mother’s oldest son, C.D., born on September 13, 2002, was also living with her and the Children at the
      time. However, at some point in 2014, C.D.’s father was awarded sole custody. It does not appear that C.D.
      was involved in the CHINS proceedings, and there is no indication that Mother’s parental rights to C.D.
      have been terminated. Thus, C.D. is not a subject of this appeal.

      Court of Appeals of Indiana | Memorandum Decision 61A01-1602-JT-347 | September 20, 2016          Page 2 of 20
      outstanding warrant for theft regarding Ty.G.’s vehicle. When Mother was

      stopped and arrested, T.G. was in the vehicle. Accordingly, the Vigo County

      Office of the Department of Child Services (DCS) became involved. On

      August 20, 2013, DCS administered a drug screen, and Mother tested positive

      for methamphetamine and marijuana. These results were reported to the DCS

      office in Parke County, where Mother lived.


[5]   The Parke County DCS office commenced an investigation. Between

      September 11, 2013, and October 28, 2013, Mother had two drug screens that

      were positive for methamphetamine and six drug screens that were positive for

      marijuana. However, because Mother and the Children were living in Maternal

      Grandmother’s home, DCS felt that Maternal Grandmother offered “a safety

      net” that did not require removing the Children from Mother’s custody. (Tr. p.

      350). At the time DCS became involved,


              [Mother] was very stressed . . . . She was not employed. She
              really had limited income. She was living with [Maternal
              Grandmother,] and she didn’t know how long that could
              continue. She had legal issues because of [allegedly] stealing the
              car . . . and so she was concerned about that. She was concerned
              about education.


      (Tr. p. 351). Overwhelmed, Mother discussed the possibility of “giving [the

      Children] to the State,” but DCS “discouraged that.” (Tr. p. 351).


[6]   Throughout November and December of 2013, Mother consistently tested

      positive for marijuana and had a positive drug screen for methamphetamine.

      Due to Mother’s ongoing substance abuse, on November 13, 2013, DCS filed a
      Court of Appeals of Indiana | Memorandum Decision 61A01-1602-JT-347 | September 20, 2016   Page 3 of 20
      petition alleging the Children each to be a child in need of services (CHINS).

      On December 11, 2013, Mother admitted to the allegations in the CHINS

      petition, and the trial court adjudicated the Children to be CHINS. On January

      31, 2014, the trial court issued a Dispositional Order, directing Mother to, in

      part, “contact a counselor . . . and schedule appointments to address her

      substance abuse, relationships, stress, and parenting” and “advise [DCS] of her

      appointments so that transportation can be arranged”; “complete the final test

      for her GED so that she may locate employment”; “arrange a meeting with the

      [c]ourt appointed attorney in [her] pending criminal matter in an attempt to get

      the matter resolved as quickly as possible” 3; “submit to random drug screens at

      the request of the DCS”; and “apply for housing and follow through on the

      application process.” (DCS Exh. 7). At this time, the Children remained in

      Mother’s custody.


[7]   From January through May of 2014, Mother had nineteen positive drug screens

      for marijuana. She also had a positive drug screen for methamphetamine in

      February of 2014. In April of 2014, DCS referred Mother for home-based case

      management services in order to help Mother “get on her feet” and become self-

      sufficient by obtaining housing and employment; to assist with her parenting

      skills; and to work on goals of “sober living, healthy relationships,

      transportation, boundaries, drug . . . education, [and] self esteem.” (Tr. pp.

      253, 255). For approximately two months, Mother attended meetings with her



      3
          The evidence indicates that the theft case was ultimately dismissed.


      Court of Appeals of Indiana | Memorandum Decision 61A01-1602-JT-347 | September 20, 2016   Page 4 of 20
      case management provider. Then, in June of 2014, Mother began taking classes

      to become a certified nursing assistant (CNA), and she informed her case

      management provider that “she was too stressed out for services.” (Tr. p. 255).

      At Mother’s request, her home-based case management referral was put on

      hold. Although Mother completed her CNA class work, she realized “she did

      not like some of the work” and did not finalize the process to achieve her CNA

      certification. (Tr. p. 368). Similarly, while it appears that Mother attempted to

      take the test at least once, she failed to obtain her GED.


[8]   During the first week of June 2014, DCS removed the Children from Mother’s

      custody and placed them in foster care due to another positive drug screen for

      methamphetamine. Following the Children’s removal, Mother was permitted

      to have supervised visitation. Mother received two, two-hour visits per week,

      but she cancelled or failed to show up for visits on a frequent basis, and she

      arrived late for numerous visits. When Mother would fail to show up for visits,

      it “was very hard on” the Children. (Tr. p. 264). “Some of [the visits] went

      fairly well[,]” but by the end, Mother was always “stressed out . . . with the

      [Children’s] behaviors.” (Tr. p. 263).


[9]   Also in June of 2014, Mother underwent an assessment at the Hamilton Center,

      which recommended that “she have individual counseling” to address her

      anxiety and drug use, and “that she attend [alcohol and drug] group” sessions.

      (Tr. p. 363). Mother initially attended a few individual counseling

      appointments, but she stopped attending altogether by August of 2014.

      Additionally, Mother’s home-based case management services resumed in

      Court of Appeals of Indiana | Memorandum Decision 61A01-1602-JT-347 | September 20, 2016   Page 5 of 20
       October of 2014, but Mother missed several meetings, and by November of

       2014, she ceased participating. Although Mother’s lack of transportation made

       it difficult for DCS to consistently monitor her drug usage, between June 3,

       2014, and December 31, 2014, Mother had eleven drug screens that were

       positive for methamphetamine, and one of those screens was also positive for

       marijuana.


[10]   In January of 2015, the Children were placed in their fifth foster home, which is

       where they currently reside. Throughout the CHINS case, the Children

       struggled with their lack of stability. A.G., in particular, would act out with

       destructive behaviors. The Children were afraid of being moved to another

       foster house, but in their current placement, they have become “very

       comfortable” and demonstrate less anxiety. (Tr. p. 361). A.G. began

       counseling in July of 2014 and disclosed that he had been physically abused by

       Ty.G. while living with Mother. After moving into the current foster home,

       T.G. was also placed in therapy because he “has difficulty regulating his

       emotion[s] and regulating his behavior.” (Tr. p. 172). T.G. bonds too easily to

       strangers and has delays regarding language and communicating. In their

       current placement, the Children have demonstrated improvement in their

       behaviors and are both performing well in school. The foster parents have

       enrolled T.G. in a Head Start program where he receives speech therapy, and

       the Children are involved in sports and summer camps. The foster parents love

       the Children and wish to adopt them.




       Court of Appeals of Indiana | Memorandum Decision 61A01-1602-JT-347 | September 20, 2016   Page 6 of 20
[11]   Also in early January of 2015, Mother failed to appear for a review hearing, so

       the trial court issued a warrant, and Mother was arrested. At the time, Mother

       was not in compliance with her counseling or case management services; she

       was not available for all of the drug screens requested by DCS, and she had

       consistently been testing positive for methamphetamine. Although Mother still

       engaged in visitation with the Children, the DCS case workers were

       “concern[ed] that . . . we were really losing her.” (Tr. p. 369). Accordingly, the

       trial court ordered her to resume counseling and to make herself available for

       random drug screens. At this time, Mother also resumed her participation in

       home-based case management services. In addition, DCS and the trial court

       arranged “a special drug court” for Mother, in which Mother and the DCS

       family case manager met with the trial court twice per month to review

       Mother’s progress. (Tr. p. 369). Although Mother attended the drug court as

       required, she continued to test positive for methamphetamine. Thus, around

       January 19, 2015, the trial court suspended Mother’s visitation with the

       Children, with “[t]he goal being that clean drug screens would be rewarded

       with increased visitation.” (Appellant’s App. p. 31). From January 6, 2015,

       through March 2, 2015, Mother had thirteen drug screens that were positive for

       methamphetamine.


[12]   On March 9, 2015, Mother was scheduled to appear for her special drug court

       meeting. However, Mother’s boyfriend, G.H., contacted the DCS family case

       manager on Mother’s behalf and informed DCS that Mother would not be in

       attendance for drug court because she had admitted herself to a rehabilitation


       Court of Appeals of Indiana | Memorandum Decision 61A01-1602-JT-347 | September 20, 2016   Page 7 of 20
       facility. When Mother did not appear before the court, the DCS family case

       manager relayed the information she had received about Mother. The trial

       court issued a warrant for Mother’s arrest but explained to DCS that if Mother

       “provided proof of inpatient rehab or rehab,” the warrant would be dismissed.

       (Tr. p. 371). The next day, Mother contacted DCS and stated that she had

       intended to go to a rehabilitation facility in Lafayette, Indiana, but “it was nasty

       and there was a lot of drama.” (Tr. p. 373). Mother indicated that she planned

       to try another facility, and DCS directed her to provide verification of treatment

       for the court. Instead, Mother moved to Illinois with G.H., and she terminated

       all communication with DCS. For the next three months, Mother did not

       participate in any services; she did not appear for drug screens; and she did not

       have any contact with the Children, whom she had not seen since December

       31, 2014.


[13]   On June 22, 2015, Mother reappeared in Parke County and turned herself in to

       the court. She was held in contempt and incarcerated until June 26, 2015. The

       day Mother was released from jail, the trial court held a hearing. Mother stated

       that she had completed a rehabilitation program and follow-up treatment in

       Illinois. She claimed that she was sober, and the DCS case manager noted that

       Mother “looked wonderful.” (Tr. p. 378). However, when DCS attempted to

       verify Mother’s participation in a rehabilitation program, the facilities that

       Mother claimed to have attended both reported that Mother had never been

       their patient. The trial court directed Mother to resume counseling and

       cooperate with DCS.


       Court of Appeals of Indiana | Memorandum Decision 61A01-1602-JT-347 | September 20, 2016   Page 8 of 20
[14]   DCS immediately commenced drug screens, requiring Mother to appear three

       times per week. Although Mother continued to live in Illinois, she appeared for

       drug screens as ordered. After approximately one month of clean drug screens,

       on July 20, 2015, Mother tested positive for methamphetamine. Mother

       disputed the results of the drug screen and claimed that she obtained a

       subsequent hair follicle test which was negative for all substances. Mother was

       reassessed by the Hamilton Center and was provisionally diagnosed “with

       polysubstance dependence.” (Tr. p. 135). It was recommended that Mother

       attend eight drug and alcohol group sessions and that she see a psychiatrist for a

       medical evaluation. Mother attended only one group session and thereafter did

       not respond to the Hamilton Center’s attempts to continue treatment.


[15]   On August 28, 2015, DCS filed a petition to terminate Mother’s parental rights

       to the Children. Approximately two months later, Mother moved back to

       Indiana and rented a two-bedroom house. She also obtained employment

       cleaning houses. Following the filing of the termination petition, Mother had

       two positive drug screens for marijuana and one for methamphetamine. On

       November 19, 2015, and December 8-9, 2015, the trial court conducted a

       termination hearing. By this time, Mother had not seen the Children in nearly

       a year. Mother testified that she had overcome her substance abuse issues. Yet,

       between the termination hearing dates, on December 2, 2015, Mother had

       another positive drug screen for methamphetamine. On January 22, 2016, the

       trial court issued its Order, terminating Mother’s parental rights. The trial court

       concluded, in relevant part, that there is a reasonable probability that the


       Court of Appeals of Indiana | Memorandum Decision 61A01-1602-JT-347 | September 20, 2016   Page 9 of 20
       conditions which resulted in the Children’s removal and continued placement

       outside the home will not be remedied; that continuation of the parent-child

       relationship poses a threat to the Children’s well-being; and that termination of

       the parent-child relationship is in the best interests of the Children.


[16]   Mother now appeals. Additional facts will be provided as necessary.


                                   DISCUSSION AND DECISION

[17]   Mother challenges the termination of her parental rights to A.G. and T.G. Our

       courts have long recognized that “the parent-child relationship is ‘one of the

       most valued relationships of our culture.’” In re D.P., 994 N.E.2d 1228, 1231

       (Ind. Ct. App. 2013) (quoting Bester v. Lake Cnty. Office of Family & Children, 839

       N.E.2d 143, 145 (Ind. 2005)). In fact, “[a] parent’s interest in the care, custody

       and control of his or her children is ‘perhaps the oldest of the fundamental

       liberty interests.’” In re G.Y., 904 N.E.2d 1257, 1259 (Ind. 2009) (quoting Troxel

       v. Granville, 530 U.S. 57, 65 (2000)). Accordingly, the Fourteenth Amendment

       to the United States Constitution safeguards “the traditional right of a parent to

       establish a home and raise his child.” In re D.P., 994 N.E.2d at 1231.

       Notwithstanding this constitutional protection, parental rights are not absolute;

       rather, they “must be subordinated to the child’s interests” and may be

       terminated if the parents are “unable or unwilling to meet their parental

       responsibilities.” In re G.Y., 904 N.E.2d at 1259-60. On appeal, we are mindful

       of the fact that “[t]he involuntary termination of parental rights is the most

       extreme measure that a court can impose and is designated only as a last resort


       Court of Appeals of Indiana | Memorandum Decision 61A01-1602-JT-347 | September 20, 2016   Page 10 of 20
       when all other reasonable efforts have failed.” In re N.Q., 996 N.E.2d 385, 391

       (Ind. Ct. App. 2013).


[18]   Ultimately, the purpose of terminating parental rights is to protect the children

       involved, not to punish the parents. In re D.L., 814 N.E.2d 1022, 1027 (Ind. Ct.

       App. 2004), trans. denied. As such, a court is not required to wait “until children

       are irreversibly influenced by a deficient lifestyle such that their physical,

       mental, and social growth are permanently impaired before terminating the

       parent-child relationship.” Id. “When the evidence shows that the emotional

       and physical development of a [CHINS] is threatened, termination of the

       parent-child relationship is appropriate.” Id.


[19]   When reviewing the termination of a parent’s rights, our court does not reweigh

       evidence or assess the credibility of witnesses. In re G.Y., 904 N.E.2d at 1260.

       We will consider “only the evidence and reasonable inferences that are most

       favorable to the judgment.” Id. In addition, the trial court issued findings of

       fact and conclusions thereon in terminating Mother’s parental rights. Thus, we

       will “not set aside the findings or judgment unless clearly erroneous, and due

       regard shall be given to the opportunity of the trial court to judge the credibility

       of the witnesses.” Ind. Trial Rule 52(A). In determining whether the trial court

       has clearly erred, we apply a well-established, two-tiered standard of review.

       “First, we determine whether the evidence supports the findings, and second we

       determine whether the findings support the judgment.” In re G.Y., 904 N.E.2d

       at 1260. “A judgment is ‘clearly erroneous if the findings do not support the



       Court of Appeals of Indiana | Memorandum Decision 61A01-1602-JT-347 | September 20, 2016   Page 11 of 20
       trial court’s conclusions or the conclusions do not support the judgment.’” Id.

       (quoting Bester, 839 N.E.2d at 147).


[20]   In order to terminate a parent’s rights to his or her child, DCS must prove, in

       relevant part:

               (A) that one (1) of the following is true:


                     (i)     The child has been removed from the parent for at least
                             six (6) months under a dispositional decree.


                           ****


               (B) that one (1) of the following is true:


                     (i)     There is a reasonable probability that the conditions
                             that resulted in the child’s removal or the reasons for
                             placement outside the home of the parents will not be
                             remedied.


                    (ii)     There is a reasonable probability that the continuation
                             of the parent-child relationship poses a threat to the
                             well-being of the child.


                           ****


               (C) that termination is in the best interests of the child; and


               (D) that there is a satisfactory plan for the care and treatment of
                   the child.



       Court of Appeals of Indiana | Memorandum Decision 61A01-1602-JT-347 | September 20, 2016   Page 12 of 20
       Ind. Code § 31-35-2-4(b)(2). DCS must establish each element by clear and

       convincing evidence. I.C. § 31-37-14-2. “Clear and convincing evidence need

       not reveal that ‘the continued custody of the parent is wholly inadequate for the

       child’s very survival.’ Rather, it is sufficient to show by clear and convincing

       evidence that ‘the child’s emotional and physical development are threatened’

       by the respondent parent’s custody.” In re G.Y., 904 N.E.2d at 1261 (citation

       omitted) (quoting Bester, 839 N.E.2d at 148).


[21]   In this case, Mother does not contend that DCS failed to prove that the

       Children have been removed for the requisite time, that termination is in the

       Children’s best interests, or that there is a satisfactory plan in place for the

       Children’s care. Rather, Mother’s sole contention on appeal is that there is

       insufficient evidence to support the trial court’s determination that there is

       either a reasonable probability that the conditions resulting in the Children’s

       removal and continued placement outside the home will not be remedied or

       that the continuation of the parent-child relationship poses a threat to the

       Children’s well-being. 4


[22]   When determining whether there is a reasonable probability that conditions will

       not be remedied, “a trial court must judge the parent’s fitness to care for his or




       4
         Mother has waived any argument regarding whether the continuation of the parent-child relationship poses
       a threat to the Children’s well-being by failing to develop a cogent argument supported with citations to
       authority. See Ind. Appellate Rule 46(A)(8)(a). Because we find sufficient evidence supports the trial court’s
       determination that there is a reasonable probability that conditions will not be remedied, we would not have
       addressed whether the continuation of the parent-child relationship poses a threat to the Children’s well-being
       regardless. See K.T.K. v. Ind. Dep’t of Child Servs., 989 N.E.2d 1225, 1231 (Ind. 2013).

       Court of Appeals of Indiana | Memorandum Decision 61A01-1602-JT-347 | September 20, 2016         Page 13 of 20
       her child at the time of the termination hearing, taking into consideration

       evidence of changed conditions.” S.L. v. Ind. Dep’t of Child Servs., 997 N.E.2d

       1114, 1123 (Ind. Ct. App. 2013). It is important to note that “[t]he statute does

       not simply focus on the initial basis for a child’s removal for purposes of

       determining whether a parent’s rights should be terminated, but also those bases

       resulting in the continued placement outside the home.” In re N.Q., 996 N.E.2d

       at 392 (internal quotation marks omitted). The trial court should “evaluate the

       parent’s habitual patterns of conduct to determine whether there is a substantial

       probability of future neglect or deprivation of the child.” S.L., 997 N.E.2d at

       1123. The trial court may take into consideration “evidence of a parent’s prior

       criminal history, drug and alcohol abuse, history of neglect, failure to provide

       support, and lack of adequate housing and employment.” In re N.Q., 996

       N.E.2d at 392. Additionally, the trial court may “reasonably consider the

       services offered by the [DCS] to the parent and the parent’s response to those

       services.” Id. (alteration in original). DCS need only establish “that there is a

       reasonable probability that the parent’s behavior will not change.” Id.


[23]   In this case, the trial court made numerous findings in support of its

       determination that the conditions resulting in the Children’s removal and

       continued placement outside of the home will not be remedied. On appeal,

       Mother challenges only the following five findings:

               36.      Parents cannot properly, adequately or safely parent the
                        [C]hildren while maintaining a lifestyle that includes the
                        use of controlled substances, including but not limited to
                        methamphetamine and marijuana.

       Court of Appeals of Indiana | Memorandum Decision 61A01-1602-JT-347 | September 20, 2016   Page 14 of 20
               37.      The [C]hildren have suffered trauma from a long history of
                        abuse and neglect, at the hands of their parents, and would
                        be very seriously re-traumatized by reuniting with their
                        parents.


               38.      The [C]hildren’s well-being would be seriously and
                        permanently threatened if they were to be returned to their
                        parents, whether immediately or at any time in the future.


               ****


               40.      The [C]hildren have been outside of their parents[’] care
                        and custody for nineteen (19) months. During that time,
                        they have become settled, stable and attached to their
                        foster parents in their current home, and have grown to
                        trust their current family. Removing them from that
                        environment to return them to the same parents that
                        caused them trauma originally, would be extraordinarily
                        harmful to the [C]hildren.


               41.      Whatever recent attempts by parents to begin to address
                        the reasons for removal, come far too late to benefit these
                        [C]hildren.


       (Appellant’s App. p. 32).


[24]   According to Mother, these findings “are not findings of fact but are rather

       conclusions of law without being supported by clear and convincing evidence.

       No factual situation pertaining to [Mother] are set forth to justify these

       conclusions.” (Appellant’s Br. pp. 9-10). More specifically, Mother argues that

       “[t]here is nothing to show any nexus between [Mother’s] drug usage and any

       negative impact on her [C]hildren.” (Appellant’s Br. p. 8). She also posits that
       Court of Appeals of Indiana | Memorandum Decision 61A01-1602-JT-347 | September 20, 2016   Page 15 of 20
       there is no evidence establishing that she “abused or neglected any of the

       [C]hildren’s needs.” (Appellant’s Br. pp. 8-9). Mother additionally asserts that

       the “[e]vidence presented at the hearing indicated she had come a long way in

       dealing with her drug problem. She had clean screens on [fifty-three] of [fifty-

       seven] drug screens which clearly shows she was attempting to deal with her

       drug problem. Further she testified to the fact that she was now employed and

       had rented a suitable house in Dana, Indiana.” (Appellant’s Br. p. 9).


[25]   We find no merit in Mother’s arguments. It is clear from the record that the

       Children were removed from Mother’s custody due to her pervasive substance

       abuse, and they remained in foster care because she refused to take the

       necessary steps to achieve sobriety and independence (i.e., housing,

       employment, and transportation). Despite the efforts of DCS and the court to

       assist and motivate Mother, she failed to avail herself of the services offered. In

       fact, Mother never attended more than a few counseling sessions, and she

       declined to follow up with recommended treatment. Mother failed drug screens

       throughout the case, and she largely refused to accept responsibility for her

       actions—claiming instead that someone must have slipped methamphetamine

       into her drinks, that her medications were causing false positives, and that she

       inadvertently ate marijuana-infused brownies. Mother put her home-based case

       management services on hold because “she was too stressed out for services”;

       yet, she failed to take advantage of opportunities that may have eased her

       stressors, such as obtaining her GED or completing her CNA certification to

       obtain gainful employment and suitable housing. (Tr. p. 255). Mother failed to


       Court of Appeals of Indiana | Memorandum Decision 61A01-1602-JT-347 | September 20, 2016   Page 16 of 20
       maintain her visitation schedule with the Children, who were already suffering

       from a lack of stability. Finally, Mother absconded from drug court and all

       other services for three months.


[26]   Moreover, the trial court’s additional findings, which Mother has not

       challenged, further establish that Mother’s behavior is not likely to change:

               10.      Mother has tested positive for methamphetamine dozens
                        of times throughout the case, and has also tested positive
                        for marijuana several times.


               11.      Mother has gone periods of weeks or months without
                        using, but shows a consistent pattern of returning to drug
                        abuse after a time.


               12.      Mother denies recent drug abuse despite the overwhelming
                        and reliable scientific proof of such drug abuse.


               13.      Mother has taken methamphetamine recently, even within
                        days of the final part of the fact finding in this matter and
                        even after the first day of the fact finding in this matter.


               14.      Mother has smoked marijuana while this matter was
                        pending, despite knowing that this matter was filed and set
                        for fact finding, and that her parental rights hung in the
                        balance.


               15.      Mother has lied to the [c]ourt about participating in drug
                        treatment in Illinois.


               16.      Mother has forced this [c]ourt to suspend visitation due to
                        her lack of compliance with court ordered services. In

       Court of Appeals of Indiana | Memorandum Decision 61A01-1602-JT-347 | September 20, 2016   Page 17 of 20
                 early 2015, after Mother had been particularly
                 noncompliant, the [c]ourt set up [a] review hearing for
                 every two weeks in an attempt to increase supervision and
                 improve drug treatment compliance. The goal being that
                 clean drug screens would be rewarded with increased
                 visitation . . . . It appears that Mother appeared at one
                 such hearing then absconded from all services and court-
                 ordered requirements as further described below.


        17.      Mother has forced this [c]ourt, on two occasions, to issue
                 warrants for her arrest for her lack of compliance in the
                 underlying CHINS matter.


        18.      For three (3) months, from March to June, 2015,
                 [M]other’s whereabouts were unknown to this [c]ourt or
                 DCS. During this time[,] she made no efforts to request
                 this [c]ourt to revisit its order ending her visitation with
                 her [C]hildren.


        19.      Mother had never adequately addressed her drug abuse,
                 continues to use drugs, and is not likely to gain sobriety in
                 the near future. After she absconded from services, she
                 fabricated a tale that she had received numerous services
                 in Illinois, but was unable to provide any proof of the
                 same. In fact, DCS caseworkers attempted to obtain
                 treatment records for Mother, but found that Mother had
                 never actually received any services from the providers she
                 named. Although Mother may love her [C]hildren, it is
                 clear she lacks the motivation and/or ability to adequately
                 deal with her addiction.


(Appellant’s App. pp. 30-31).




Court of Appeals of Indiana | Memorandum Decision 61A01-1602-JT-347 | September 20, 2016   Page 18 of 20
[27]   As to Mother’s contention that there is no nexus between her drug usage and a

       negative impact on the Children, we disagree. While it is true that there is no

       evidence that the Children had inadequate shelter, food, clothing, or personal

       care while in Mother’s custody, Mother and the Children were living with

       Maternal Grandmother at the time. Thus, Maternal Grandmother served as a

       “safety net” to ensure the Children were receiving proper care. (Tr. p. 350). At

       the termination hearing, the Children’s therapist testified that the Children—

       A.G. in particular—have exhibited indices of trauma, such as being fearful and

       anxious. Contrary to Mother’s assertion that her substance abuse has not

       affected her ability to properly parent, the Children’s therapist explained that

       Mother’s drug use “would lead to the home being unstable and certain things

       being neglected.” (Tr. p. 178). Furthermore, Mother ignores the fact that her

       illicit drug use puts her at risk for criminal liability, which would, once again,

       leave the Children without a suitable caregiver.


[28]   Mother also contends that the trial court “failed to take into consideration the

       evidence of changed conditions which is required.” (Appellant’s Br. p. 9).

       Approximately two months before the termination hearing, Mother rented a

       two-bedroom house, and she obtained employment. At the termination

       hearing, Mother claimed that she was no longer abusing drugs and that she was

       in a position to care for the Children. She testified that she

               would be there to help [the Children] with their homework, take
               care of them. I work so I can pay all my bills. I ain’t gonna rely
               on no government to help me. And just buy their clothes, do


       Court of Appeals of Indiana | Memorandum Decision 61A01-1602-JT-347 | September 20, 2016   Page 19 of 20
               their sports activities they want to do. Spend quality time
               together. Make pallets on the floor like we use to.


       (Tr. pp. 112-13). We find that it was well within the discretion of the trial court

       “to ‘disregard the efforts Mother made only shortly before termination and to

       weigh more heavily Mother’s history of conduct prior to those efforts.’”

       K.T.K., 989 N.E.2d at 1234. Moreover, “[w]here there are only temporary

       improvements and the pattern of conduct shows no overall progress, the court

       might reasonably find that under the circumstances, the problematic situation

       will not improve.” In re N.Q., 996 N.E.2d at 392 (alteration in original). Here,

       the fact that Mother continued to test positive for methamphetamine even at the

       time of the termination hearing demonstrates that she has not remedied the

       conditions which resulted in the Children’s removal and continued placement

       outside the home.


                                               CONCLUSION

[29]   Based on the foregoing, we conclude that the trial court’s Order is not clearly

       erroneous because there is clear and convincing evidence to support the

       termination of Mother’s parental rights.


[30]   Affirmed.


[31]   Bailey, J. and Barnes, J. concur




       Court of Appeals of Indiana | Memorandum Decision 61A01-1602-JT-347 | September 20, 2016   Page 20 of 20